STATE OFFICERS AND EMPLOYEES The Director and employees of the Department of Public Welfare are subject to the policies and rules and regulations of the Commission of Public Welfare and are not subject to the provisions of 74 O.S. 500.11 [74-500.11] (1977) if they are in conflict.  Attorney General Derryberry is in receipt of your request for an opinion wherein you ask the following question: "Are employees of the Department of Institutions, Social and Rehabilitative Services subject to the provisions of 74 O.S. 500.11 [74-500.11] (1977)?" Title 74 O.S. 500.11 [74-500.11] (1977) provides as follows: "Reimbursement for out of state transportation costs shall not exceed the cost of coach airplane fare . . . . "Reimbursement for travel by commercial airplane on a first class basis may be made if coach class space is not available within a reasonable time and is justified by attachment to claim for reimbursement. . . ." It is apparent from a reading of this statute that it was the legislative intent to have this provision apply to all state employees with the exception of the Wildlife Department which was specifically exempted in a separate section and to prohibit first class air travel except in those instances where coach class service was not available.  However, it is unquestioned that the Legislature may not alter the provisions of the Constitution and decrease any powers provided in the Constitution by the people of the State of Oklahoma. Article XXV, Section 4 of the Oklahoma Constitution, provides as follows: "It shall be the duty of the Commission to select a Director of Public Welfare, . . . the Director shall serve at the pleasure of the Commission . . . the salary of the Director shall be fixed by the Commission.  "The Commission shall formulate the policies, and adopt rules and regulations for the effective administration of the duties of the Department. All executive and administrative duties and responsibilities of the Department shall be discharged by the Director, subject to the approval of the Commission . . ." An examination of this constitutional provision shows the people gave the broadest possible authority to the Oklahoma Public Welfare Commission and the Director that they select. Clearly, the only way in which this law may be changed is by constitutional amendment voted on by the people and the Legislature cannot by passing general laws governing state employees or specific laws directed at the Department of Public Welfare, alter or diminish the power granted pursuant to these constitutional provisions.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. The Director and employees of the Department of Public Welfare are subject to the policies and rules and regulations of the Commission of Public Welfare and are not subject to the provisions of 74 O.S. 500.11 [74-500.11] (1977) if they are in conflict.  (PAUL C. DUNCAN) ** SEE: OPINION NO. 88-057 (1988) **